Citation Nr: 0900642	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  03-20 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes planus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In July 2004 and 
November 2006, the Board remand for further development.  


FINDINGS OF FACT

1.  The RO denied an application to reopen a claim for 
service connection for bilateral pes planus in August 2000 
and the veteran did not appeal.

2.  Evidence received since the August 2000 decision denying 
the application to reopen the claim of entitlement to service 
connection for bilateral pes planus is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The August 2000 RO decision that denied an application to 
reopen the claim for service connection for bilateral pes 
planus is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.200, 20.1103 (2000).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for bilateral ples 
planus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in July 2004, December 2005, and 
November 2006, the RO satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  In November 2006, the RO also notified 
the veteran of the process by which initial disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
pursuant to the November 2006 Board remand, the November 2006 
notice letter included the criteria for reopening the 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection for 
bilateral pes planus that was found insufficient in the 
previous denial.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment  records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.   Thus, the duties to notify and 
assist have been met.

Analysis

The RO initially denied a claim of entitlement to service 
connection for bilateral pes planus in February 1973.  An 
application to reopen his bilateral pes planus was denied in 
August 2000.  The veteran was informed of that decision and 
he did not file a timely appeal.  As such, the August 2000 
decision denying the veteran's application to reopen a claim 
for service connection for bilateral pes planus is final. 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.

In a communication received in July 2001, the veteran sought 
to reopen his claim for bilateral pes planus.  To reopen the 
claim, the veteran must submit new and material evidence.  
See 38 U.S.C.A. § 5108.

It is observed that 38 C.F.R. § 3.156(a), pertaining to new 
and material evidence, was revised effective August 29, 2001.  
Such amendments expressly apply only to claims filed on or 
after that date.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001). As the veteran's claim to reopen here was submitted in 
July 2001, prior to the effective date of the amendment, the 
Board is deciding this appeal under the prior version of the 
regulation, which reads as follows:

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

The RO initially denied service connection for bilateral pes 
planus in February 1973  because pre-existing pes planus was 
not shown to have been aggravated during service.  
Subsequently, in August 2000, the RO denied an application to 
reopen service connection for bilateral pes planus because 
the newly submitted evidence failed to show pre-existing pes 
planus was aggravated during service. 

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service treatment records 
showing treatment for pes planus and post-service treatment 
records which did not pertain to aggravation of pes planus.  

The Board finds that the evidence received since the last 
final decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

Relevant evidence received since the last final decision on 
the veteran's claim for service connection for bilateral pes 
planus includes copies of service treatment records and VA 
treatment records showing current treatment for pes planus.  
While the service treatment records are cumulative 
(duplicative) of evidence already of record, the VA treatment 
records are new.  However, these treatment records do not 
bear directly and substantially upon the specific matter 
under consideration and are not so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  The evidence merely shows the existence of pes planus 
which had previously been established.  Notably, the veteran 
has not submitted any evidence suggesting that his pre-
existing bilateral pes planus was aggravated in service.  
Therefore, he has not presented new and material evidence to 
reopen the claim for service connection for bilateral pes 
planus.  Accordingly, the petition to reopen is denied.

ORDER

The application to reopen a claim of service connection for 
bilateral pes planus is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


